Citation Nr: 1506663	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-42 133	)	DATE
	)
	)


THE ISSUE

Whether the Board committed clear and unmistakable error (CUE) in a July 1989 decision denying an effective date prior to July 6, 1986, for entitlement to service connection for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 through April 1969.
This matter is currently before the Board on the Veteran's August 2014 motion for revision or reversal on the grounds of CUE in a July 1989 Board decision.


FINDINGS OF FACT

The Veteran and his representative have not filed a signed written motion setting forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's July 1989 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision or reversal of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board decisions are subject to revision on the basis of CUE.  38 U.S.C.A. § 7111 (West 2014).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014).

A CUE motion must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

The Veteran's representative raised the issue of CUE during an August 2014 hearing and stated his intention to file a CUE motion on the record, but he did not set forth any specific allegations as the basis of the motion.  Subsequent to the hearing, the Board sent a letter to the Veteran and his representative informing them of the specific requirements of 38 C.F.R. § 20.1404 and providing them with 30 days to respond.  The Veteran and/or his representative failed to respond within the appropriate time frame.  The Veteran's nonspecific, oral motion during the August 2014 hearing fails to comply with the requirements set forth in 38 C.F.R. § 20.1404 (2014).  Accordingly, the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


	                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

